DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
This office action is in response to Amendments and Arguments filed on 01/25/2021.
Claims 1 and 18 have been amended according to Amendments filed on01/25/2021 in response to the Patent Board Decision filed on 11/27/2020. 
Claims 1-3, 5, 6, 10, 12, 18, 22, 23, 41, and 42 are presented for examination.

Allowable Subject Matter
Claims 1-3, 5, 6, 10, 12, 18, 22, 23, 41, and 42 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claims 1-3, 5, 12, 18, 22, 23, and 42 were rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Publication 2011/0166925 to Khare in view of U.S. Publication 2013/0110649 to Sugiura and clams 6, 10, and 41 were rejected in further view of U.S. Patent 7,921,036 to Sharma in a Final Rejection filed on 03/12/2019. 

Appeal Brief was filed on 08/12/2019 with an Examiner’s Ansari filed on 11/19/2019. The Patent Board Decision, filed on 11/27/2020, reversed the Examiner’s art rejection but added a new grounds of rejection for claims 1-3, 5, 6, 10, 12, 18, 22, 23, 41, and 42 under 35 U.S.C. 112(b). According to the Amendments, filed on 01/25/2021, the Applicant has amended independent claims 1 and 18 in order to address the 112(b) issue; “wherein a display unit installed in a private shop dealing with properties different from the properties of an advertisement is given a greater associative relation value with respect to the advertisement than another display unit installed in another private shop dealing with properties matching with the properties of the advertisement.” With this amendment, the Applicant asserts that the claim element “properties” relate to goods or services dealt with the private shop. Therefore, the 35 U.S.C. 112(b) rejection has been satisfied and the claims are allowable over the 35 U.S.C. § 103 rejections. Thus, claims 1-3, 5, 6, 10, 12, 18, 22, 23, 41, and 42 are believed to be in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Azam Ansari, who can normally be reached on Mon-Fri, 8 am to 4:30 pm at telephone number 571-272-7047.  
If any attempt to reach the examiner by telephone is unsuccessful, the examiner's supervisor, Waseem Ashraf, can be reached at (571) 270-3948.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-

/AZAM A ANSARI/
Primary Examiner, Art Unit 3682                                                                                                                                                                                                        
February 27, 2021